      Case 2:17-cv-00966-DGC Document 185 Filed 12/08/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9
10   Brian L. Bentley, et al.,                         No. CV-17-00966-PHX-DGC
11                  Plaintiffs,                         ORDER
12   v.
13   City of Mesa, et al.,
14                  Defendants.
15
16          Plaintiffs Brian and Janna Bentley and their minor children bring this action under
17   42 U.S.C. § 1983 against two Arizona Department of Child Safety employees (“State
18   Defendants”). Doc. 59. The Court granted the State Defendants’ summary judgment
19   motion in part, and denied it on Plaintiffs’ religious discrimination claims. Doc. 157. A
20   trial on that claim is scheduled for January 22, 2001.1
21          The State Defendants have filed four motions in limine (Docs. 169, 170, 171, and
22   172), and Plaintiffs have filed responses (Docs. 177, 178, 179, 180). No party requests
23   oral argument. The Court will address the motions separately.
24          As an initial matter, the Court notes that Plaintiffs’ counsel’s briefs contain
25   inappropriate language.       Counsel should present well-crafted legal arguments, not
26
27          1
               The trial has been delayed due to the COVID-19 pandemic and pending criminal
     trials that take precedence over civil trials. See Doc. 165. The Court will confer with the
28   parties at the final pretrial conference on December 11, 2020, about whether the trial can
     proceed as scheduled in light of currently increasing virus infection rates.
      Case 2:17-cv-00966-DGC Document 185 Filed 12/08/20 Page 2 of 4



 1   assertions that Defendants’ motions are “absurd” (Doc. 177 at 2), “ludicrous” (Doc. 178
 2   at 1), or “outrageous” (Doc. 180 at 1).          Such intemperate language is not only
 3   unprofessional, it detracts from rather than supports Plaintiffs’ position.
 4          A.     Defendants’ Motion in Limine No. 1.
 5          Defendants ask the Court to exclude evidence that Plaintiffs were charged with
 6   misdemeanors for their alleged neglect of T.A. and were acquitted after trial. Doc. 169.
 7   Defendants assert that the remaining two State Defendants had nothing to do with the
 8   “criminal prosecution undertaken by the City of Mesa and the Mesa Police Department”
 9   (id. at 2), but they cite no evidence in support. Plaintiffs allege in their amended complaint
10   that the prosecution was undertaken by the State of Arizona. Doc. 59, ¶ 147. They assert
11   in their response to the motion that the State Defendants’ report “led directly” to the City
12   prosecution, and that the State Defendants “were the initiating party” for the prosecution
13   (Doc. 177 at 2), but they too cite no evidence in support.
14          The Court cannot determine who is correct without supporting evidence. The
15   parties should be prepared to address this issue at the final pretrial conference on Friday.
16   The question will be whether there is evidence from which a reasonable jury could find
17   that the actions of two State Defendants caused or contributed to the prosecution. Fed. R.
18   Evid. 104(b). If the parties plan to cite documents in support of their assertions, they should
19   be prepared to cite to them in the record.
20          B.     Defendants’ Motion in Limine No. 2.
21          The State Defendants move to exclude evidence that the State initiated proceedings
22   against Plaintiffs after the criminal charges were dismissed. Doc. 170. In June 2017, the
23   Arizona Department of Child Safety (“DCS”) started an investigation into whether Mr. and
24   Mrs. Bentley should be placed on the DCS Central Registry. Doc. 59 at 33-34. The
25   investigation finished in November 2017 with a decision to place the parents on the registry
26   based on a finding that they neglected T.A. and failed to provide supervision while he was
27   missing. Id. at 34-35. The Bentleys requested a hearing before an administrative law judge
28


                                                  -2-
      Case 2:17-cv-00966-DGC Document 185 Filed 12/08/20 Page 3 of 4



 1   who ruled in their favor. DCS adopted the ALJ’s opinion and did not add the Bentleys to
 2   the registry. Id. at 35-36.
 3          The State Defendants argue that they had no involvement in these proceedings and
 4   that evidence of the proceedings should therefore be excluded under Rule 403. Plaintiffs
 5   make the contrary argument. Again, however, no party cites evidence in support of its
 6   position, so the Court cannot tell who is correct. The parties should be prepared to address
 7   this issue at Friday’s conference, with citation to evidence. The question will be whether
 8   there is evidence from which a reasonable jury could find that the actions of two State
 9   Defendants caused or contributed to the state proceedings. See Fed. R. Evid. 104(b).
10          C.      Defendants’ Motion in Limine No. 3.
11          Defendants seek to exclude damages evidence by Plaintiffs, arguing that such
12   evidence was not disclosed. Defendants cite Plaintiffs’ Rule 26 disclosure statements and
13   discovery responses. Doc. 171. Defendants’ exhibits include 20 pages of documents
14   disclosed by Plaintiffs which appear to be related to damages (id. at 44-64), and Plaintiffs
15   assert that the motion should be denied in light of these disclosures. Doc. 179.
16          Defendants do not contend that Plaintiffs failed entirely to respond to their
17   document production requests – to the contrary, they include 20 pages of documents that
18   were produced – so sanctions under Rule 37(d) do not appear to be appropriate. Defendants
19   do not cite this rule.
20          If Defendants’ motion has merit, therefore, it must be on the basis of Rule 37(c) for
21   failure to provide the damages computation required by Rule 26(a)(1)(A)(iv). Defendants
22   never mention these rules either. Exclusion of evidence is not warranted under Rule 37(c)
23   if the failure to disclosure was “substantially justified or harmless.” Fed. R. Civ. P.
24   37(c)(1). Defendants do not address either of these requirements, and therefore do not
25   explain whether Plaintiffs’ disclosure of the pages attached to Defendants’ motion rendered
26   any other non-disclosure harmless. Nor do Defendants describe what they learned about
27   Plaintiffs’ damages in their depositions. See Fed. R. Civ. P. 26(e)(1)(A) (supplementation
28   of disclosures not required if information “has not otherwise been made known . . . during


                                                -3-
      Case 2:17-cv-00966-DGC Document 185 Filed 12/08/20 Page 4 of 4



 1   the discovery process”). Defendants have not shown they are entitled to the requested
 2   relief, and the Court will deny the motion.
 3          D.     Defendants’ Motion in Limine No. 4.
 4          The State Defendants ask the Court to exclude evidence of the emergency room
 5   examination of T.A. and his forensic interview, arguing that the Court granted summary
 6   judgment to the State Defendants for claims based on these events. Doc. 172. But the
 7   Court’s grant of summary judgment was based on qualified immunity. See Doc. 157
 8   at 8-18. The Court found that there was no clearly established law on the constitutionality
 9   of the events alleged in Count 3-7, not that the State Defendants were not involved in these
10   events. Id. Their involvement in the emergency room exam and the forensic interview
11   may support Plaintiffs’ claim of religious discrimination, a claim for which the Court did
12   not find qualified immunity. Id. This motion will be denied.
13          IT IS ORDERED:
14          1.     The State Defendants’ motions in limine 1 and 2 (Docs. 169, 170) are taken
15   under advisement.
16          2.     The State Defendants’ motions in limine 3 and 4 (Docs. 171, 172) are denied.
17          Dated this 8th day of December, 2020.
18
19
20
21
22
23
24
25
26
27
28


                                                   -4-
